Case 2:19-cv-13424-BAF-DRG ECF No. 158 filed 07/17/20                  PageID.5439      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 HOUSE OF PROVIDENCE, et al.,

         Plaintiffs,                                         Civil Action No. 19-CV-13424

 vs.                                                         HON. BERNARD A. FRIEDMAN

 BRUCE MEYERS, et al.,

       Defendants.
 ____________________________/

       OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY
       JUDGMENT ON THE WARFIELD DEFENDANTS’ COUNTER-COMPLAINT

                 This matter is presently before the Court on plaintiffs’ motion for summary

 judgment on the Warfield defendants’ counter-complaint [docket entry 146]. Response and

 reply briefs have been filed. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this

 motion without a hearing.

                 In their counter-complaint, the Warfields assert claims for defamation per se and

 invasion of privacy. Plaintiffs seek summary judgment on these claims on the grounds that the

 statements in question are privileged and/or true. Defendants, not surprisingly, take the opposite

 view.

                 While “a party may file a motion for summary judgment at any time until 30 days

 after the close of all discovery,” Fed. R. Civ. P. 56(b), ordinarily it is improper to grant such a

 motion before all parties have had “a full opportunity to conduct discovery.” Bunche v. United

 States, No. 17-6190, 2018 WL 4959029, at *2 (6th Cir. June 20, 2018) (citing Ball v. Union

 Carbide Corp., 385 F.3d 713, 719-20 (6th Cir. 2004)). As no discovery has been conducted in

 this case, plaintiffs’ motion for summary judgment is premature. Accordingly,
Case 2:19-cv-13424-BAF-DRG ECF No. 158 filed 07/17/20          PageID.5440     Page 2 of 2



               IT IS ORDERED that plaintiffs’ motion for summary judgment on the Warfield

 defendants’ counter-complaint is denied.


                                            s/Bernard A. Friedman
 Dated: July 17, 2020                       BERNARD A. FRIEDMAN
        Detroit, Michigan                   SENIOR UNITED STATES DISTRICT JUDGE




                                              2
